Citation Nr: 0606918	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
varicose veins.

2. Entitlement to service connection for arthritis of 
multiple joints.

3. Entitlement to service connection for a hiatal hernia.

4. Entitlement to service connection for an inguinal hernia.

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to special monthly pension on based upon the 
need of aid and attendance or housebound status.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
January 1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO), which denied the veteran entitlement to 
the benefits sought on appeal.

This case was previously before the Board and, in August 
2005, it was remanded to the RO for further development; 
specifically, to afford the veteran a personal hearing before 
a Veterans Law Judge at the RO.  The veteran subsequently 
appeared at the RO and presented testimony in support of his 
claims before the undersigned.  A transcript of the veteran's 
testimony has been associated with his claims file.  During 
this hearing, the Veterans Law Judge advanced the veteran's 
appeal on the docket.



FINDINGS OF FACT

1.  An unappealed August 1972 RO rating action denied service 
connection for varicose veins. 

2.  Evidence submitted since the August 1972 RO determination 
is either cumulative of evidence already of record or when 
considered with previous evidence of record raise no 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for varicose veins. 

3.  There is no showing of current disablement of the veteran 
due to an inguinal hernia or a hiatal hernia.

4.  Notwithstanding medical data on file denoting the 
presence of a current disablement of the veteran due to 
degenerative multiple joint disease and hemorrhoids, 
competent evidence of a nexus between these conditions and 
the veteran's period of service or any event therein is 
lacking.

5.  The veteran's disabilities do not render him unable to 
care for most of his personal needs without assistance from 
others, nor do they render him unable to protect himself from 
the hazards and dangers incident to his daily environment.

6.  The veteran has no single disability rated 100 percent 
disabled and is not confined to his dwelling or immediate 
premises due to his disabilities.

CONCLUSIONS OF LAW

1.  The evidence received since the August 1972 RO decision 
that denied service connection for varicose veins is not new 
and material; the August 1972 rating decision is final and 
the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
20002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2005).

2.  Arthritis of multiple joints, a hiatal hernia, an 
inguinal hernia, and hemorrhoids were not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  The criteria for an award of special monthly pension 
benefits based on the need for regular aid and attendance or 
by reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1501, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in October 2001 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this requirement is satisfied.     

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC) supplemental statements 
of the case (SSOCs), and letters over the years (including 
the October 2001 VCAA letter and the most recent letter in 
February 2005) informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  Specifically, the Board 
concludes that the RO decision, SOC, SSOC and various letters 
informed him why the evidence on file was insufficient to 
grant the claims; what evidence the record revealed; what VA 
was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The VCAA 
letter specifically informed him of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  New and material evidence to reopen the claim for 
service connection for varicose veins.

The veteran's claim for service connection for varicose veins 
was initially denied by an unappealed RO rating action dated 
in August 1972 on the basis that there was no evidence that 
the veteran incurred varicose veins during service.  The 
evidence on file at that time included the veteran's service 
medical records, which were negative for findings and/or 
diagnosis of varicose veins and a report of the veteran's VA 
hospitalization in September 1972 showing that the veteran 
underwent bilateral vein stripping for varicosities of the 
lesser and greater saphenous system.  During this 
hospitalization, the veteran reported a 20 year history of 
varicose veins.  A May 1972 statement from the veteran's 
private physician reported that he had examined the veteran 
and found bilateral varicosities that extend to the inguinal 
area of the left side and to the mid thigh on the right side.  
Also on file in August 1972, were statements from the 
veteran's sister and a longtime acquaintance to the effect 
that the veteran has suffered from varicose veins since his 
service separation.

The evidence submitted since the August 1972 rating action 
includes VA inpatient and outpatient treatment records, 
reports of VA examination afforded the veteran since August 
1972, extracts from medical journals, and testimony elicited 
from the veteran at hearings on appeal in May 2003 and 
January 2006. 

The VA inpatient and outpatient treatment records show 
evaluation and treatment for various disabilities, but do not 
show that the veteran's bilateral varicose veins had their 
onset in service or are otherwise attributable thereto.  
Similarly, reports of VA examination in June 1977 and March 
1978 record only current findings and/or diagnoses of 
varicose veins.   

The medical journal information includes several items 
relating to the treatment and prevention of varicose veins.

Testimony elicited from the veteran at his hearings in May 
2003 and January 2006, was cumulatively to the effect that he 
has varicose veins that required surgery in the early 1970s, 
which he maintained stems from complication of mumps he 
experienced in service.

Analysis

In this case, as noted above, the original claim for service 
connection for varicose veins was denied by an RO rating 
action dated in August 1972.  The veteran did not appeal this 
determination.  The August 1972 RO decision is therefore 
final.   38 C.F.R. §§ 20.200, 20.201 (2005).

Consequently, the veteran's claim as to service connection 
for varicose veins may not be reopened absent the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108(a).  
New and material evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers, by itself or when considered with previous 
evidence of record, relates to an established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in and this case, the RO decision in May 2003.  See 
Hickman v. West, 12 Vet. App. 247, 251 (1991).
 
Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed the evidence submitted since the 
August 1972 rating decision and finds that some of this 
evidence is arguably new as it provides a more recent picture 
of the veteran's varicosities and their progression over 
time.  This additional evidence, however, is not material.  
The evidence does not tend to show that the veteran has 
bilateral varicose veins attributable to service.

The matter under consideration is whether the veteran's 
varicose veins had their onset in service or are otherwise 
attributable to service.  The VA medical records received in 
connection with the veteran's attempt to reopen the 
previously denied claim addresses the veteran's varicose 
veins only in the context of current evaluation.  This 
evidence does not demonstrate service incurrence of this 
disorder.  Records of clinical evaluations many years after 
service, which do not indicate in any way that the conditions 
are service connected, do not constitute new and material 
evidence upon which the claim for service connection for 
varicose veins can be reopened.  See e.g. Cox v. Brown, 5 
Vet. App. 95 (1993). 

The veteran's testimony at his personal hearings, as noted 
above, is essentially to the effect that he has varicose 
veins related to illness experienced in service.  The 
veteran's hypothesizing as to the nature and/or etiology of 
his varicose veins, however, particularly if not supported by 
medical authority is of no probative value.  Thus while to 
some extent new, the testimony is not material.  Lay 
assertions of medical causation do not serve as a predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Neither does the Board consider the medical journal extracts 
from the veteran as new and material evidence.  These 
documents contain only discussions of treatment and 
prevention of varicose veins and clearly do not establish 
that the veteran's condition is related to service.

In sum, the evidence received since August 1972 fails to show 
that the veteran has varicose veins attributable to service.  
There is, thus, no additional evidence that is both new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Consequently, the claim of entitlement to service connection 
for varicose veins not reopened.  The appeal is denied. 

III.  Service connection for multiple joint arthritis, hiatal 
hernia, inguinal hernia, and hemorrhoids.

In hearing testimony and other statements on file, the 
veteran essentially argues that the above claimed disorders 
originated in service or are otherwise the result of his 
period of active duty.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease will be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1131.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
   
Here the veteran's service medical records are negative for 
any clinical findings and/or diagnoses of the claimed 
disorders.  On the veteran's January 1947 medical examination 
for service separation a physical examination of the veteran 
was negative for findings suggestive of any of the disorders 
in issue.  

Post service there is no showing of arthritis within the one-
year period immediately following the veteran's discharge 
from service in August 1981.  Many years after service, 
medical treatment and/or diagnosis is shown for various 
disorders, including hemorrhoids, and degenerative joint 
disease.  

As to the veteran's current hemorrhoid condition and 
degenerative joint disease, there is absent from the record 
competent medical evidence linking these disorder, first 
shown many years after service, to the veteran's period of 
service or any event therein.  No medical professional 
provides findings or opinions to that effect.    Rather, it 
is only the veteran that voices an opinion about the 
relationship of his degenerative joint disease and 
hemorrhoids to his period of active duty.  The record, 
however, does not reflect that the veteran has the requisite 
medical background or training so as to render competent his 
opinions as to questions of medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Here, competent evidence of a nexus to service is totally 
lacking.  

Further, while the veteran asserts that he has both a hiatal 
hernia and an inguinal hernia attributable to service, there 
is no medical evidence of either of these conditions. 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  Consequently, absent medical 
evidence of current disability, service connection cannot be 
granted for these claimed disorders.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000). (A veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability). 

Furthermore, even assuming that the veteran has an inguinal 
hernia and/or hiatal hernia, there is no competent medical 
evidence showing that these disorders are attributable to 
service.  

With regard to the medical treatise evidence submitted by the 
veteran, the United States Court of Appeals for Veterans 
Claims has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion. 
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus), and Mattern v. 
West, 12 Vet. App. 222, 228 (1999). In this case, however, 
the medical text evidence submitted by the appellant is not 
accompanied by any medical opinion of a medical professional. 
Additionally, it fails to demonstrate with a degree of 
certainty the relationship between the veteran's current 
disorders and his service. For these reasons, the Board must 
find that the medical text evidence submitted by the 
appellant does not contain the specificity to constitute 
competent evidence of a medical nexus. See Sacks, 11 Vet. 
App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In the absence of a showing of an inguinal and/or hiatal 
hernia, or a nexus between the veteran's degenerative joint 
disease and/or hemorrhoid condition and the veteran's 
service, a preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities.  Accordingly, the appeal as to these disorders 
must be denied.  In reaching this decision the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b); however, 
as the preponderance of the evidence is against the veteran's 
claims for service connection, such statue is not for 
application in this instance.  

IV.  Special Monthly Pension.

In November 2001, the veteran underwent an evaluation by a VA 
physician in order to determine whether his disabilities 
entitled him to special monthly pension (aid and attendance).  
The examining physician noted that the veteran was brought to 
the examination by his brother-in-law, but that this 
individual did not accompany the veteran into the examining 
room.  He further noted that the veteran was not hospitalized 
or blind.  On examination, the veteran was found to ambulate 
slowly with a wide-based gait and to have difficulty rising 
from a seated position.  It was noted that he has a walker, 
but did not bring it to the examination.  It was further 
noted that the veteran lives by himself and is able to dress 
and feed himself.  The veteran stated that he fixes his own 
breakfast.  He stated that he does not have indoor plumbing 
and uses an outhouse without assistance from anyone.  He 
reported that he bathes with a bowl of water and shaves 
himself.  The veteran stated that he could ambulate 
approximately 40 feet, which is the distance to the outhouse.  
In describing a typical day, the veteran stated that he will 
sit out on his porch in a swing and sit by a heater in the 
wintertime.  With respect to the frequency and under what 
circumstances the veteran is able to leave his home, the 
veteran stated that he has been driving some, 15 miles to the 
store, but feels that this is not safe and he is going to 
stop.  The examiner stated that the veteran was independent 
in his activities of daily living, but was limited by his 
arthritis.

At his hearing, in January 2006, the veteran testified that 
he was able to feed and bathe himself and was capable, 
essentially, of driving short distances.  He said that he was 
capable of leaving his house without help.  He also said he 
did not need someone to come in from the outside and take 
care of him during the course of the day.

Increased pension is payable to a veteran by virtue of being 
housebound or by reason of the need for aid and attendance. 
See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351(a)(1). A 
finding that the veteran is housebound requires that the 
veteran have a single disability rated 100 percent disabling 
and additional disability or disabilities ratable at 60 
percent or more or that he be substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area. In such cases, the evidence 
must show that it is reasonably certain that the disability 
and resultant confinement will continue throughout his 
lifetime. See 38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 
3.351(d).

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person. See 38 U.S.C.A. §§ 1502(b); 38 C.F.R. § 
3.351(b). The veteran will be considered to be in such need 
if he: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352 
(a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment. See 38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person. The particular 
personal function, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole. It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. See 38 C.F.R. 
§ 3.352(a).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden. "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed. The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice. See Id.

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance. See 38 C.F.R. § 3.352(c) (2004).

In this case, the evidence of record shows that the veteran 
is not a patient in a nursing home due to mental or physical 
incapacity, or helpless or blind, or so nearly helpless or 
blind as to need the aid and assistance of another person.  
The evidence shows that the veteran does not need assistance 
with his daily needs, such as bathing, dressing or eating. As 
summarized above, both the November 2001 VA Aid and 
Attendance examination and testimony elicited from the 
veteran at his January 2006 hearing demonstrate that the 
veteran is capable of taking care of himself. The November 
2001 VA examination, while noting that the veteran had 
limitations imposed by his arthritic conditions, found him to 
be independent in his activities of daily living.  The 
veteran's testimony shows that he is essentially self 
sufficient and able to perform the activities of daily 
living.

Here, the record does not show that the veteran is very 
seriously physically disabled.  Although the record 
demonstrates that the veteran has difficulty with some 
activities primarily due to multiple joint degenerative joint 
disease, the veteran does not meet the criteria set forth for 
those needing aid and attendance. The veteran is not in need 
of regular aid and attendance by another person as he is able 
to perform all the duties set forth in the regulations. See 
38 C.F.R. § 3.352(a).

Furthermore, the evidence does not show that the veteran is 
housebound.  Entitlement to this benefit is predicated upon 
the evidence of record showing one single permanent 
disability rated 100 percent disabling or that the veteran is 
confined to his dwelling and immediate premises.  In this 
case, the veteran has no single, permanent disability rated 
100 percent disabling.  Moreover, the veteran is not 
prevented from performing activities outside his home.  
Accordingly entitlement to housebound benefits is not 
established.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to a special monthly pension 
must be denied. See 38 U.S.C.A §5107.     

ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for varicose veins is denied.

Service connection for arthritis of multiple joints is 
denied.

Service connection for a hiatal hernia is denied.

Service connection for an inguinal hernia is denied.

Service connection for hemorrhoids is denied.

Entitlement to special monthly pension based upon the need of 
aid and attendance or housebound status is denied.




____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


